Citation Nr: 1506719	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-13 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Whether the reduction of the disability rating for right knee instability, from 10 percent to noncompensable, effective February 1, 2010, is proper.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches, from October 24, 2006; noncompensable, from October 23, 2008; and 10 percent, from October 20, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 1991 and from August 2005 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a May 2009 rating decision, the RO granted service connection for posttraumatic headaches, with a 10 percent evaluation, effective October 24, 2006; and a noncompensable evaluation from October 23, 2008.  In an August 2009 rating decision, the RO continued a 10 percent disability rating for right knee degenerative joint disease and proposed decreasing the 10 percent disability rating for instability of the right knee to a noncompensable level.  In an August 2009 rating decision, the RO denied service connection for sleep apnea.  In a November 2009 rating decision, the RO decreased the 10 percent disability rating for right knee instability, to a noncompensable level, effective February 1, 2010.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for headaches, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In an October 2011 rating decision, the RO granted a 10 percent disability rating for headaches, effective October 20, 2010.  However, inasmuch as a higher rating is available for headaches, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to headaches as encompassing the multiple time periods set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal, other than additional VA medical records that are relevant to the headaches claim.  However, as the Board is remanding that matter, the Veteran is not prejudiced by its initial review of such evidence.

The issues of entitlement to service connection for sleep apnea and for increased ratings for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO proposed to decrease the evaluation for the right knee instability from 10 percent to noncompensable, based on evidence of no instability.  The RO promulgated that proposed reduction in a November 2009 rating decision, and the Veteran's evaluation was decreased to noncompensable, effective February 1, 2010.  

2. At the time of the rating reduction effective in February 2010, the 10 percent rating for the Veteran's service-connected right knee instability had been in effect for less than five years.
 
3. The RO's decision to reduce the Veteran's evaluation for right knee instability from 10 percent to a noncompensable rating was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

4. For the entire appeal period, the Veteran's right knee degenerative joint disease is manifested by noncompensable levels of limited flexion and the symptomatic removal of semilunar cartilage.  


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected right knee instability from 10 percent to a noncompensable level was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2014).

2.   For the entire appeal period, the criteria for a rating in excess of 10 percent for right knee degenerative joint disease, for painful limitation of motion and symptomatic removal of semilunar cartilage, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As to the reduction claim, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits. The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i). For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.  

However, as to the notice requirements specific to a reduction claim, if the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level. See 38 C.F.R. § 3.105(e).

In the instant case, a June 2009 notice letter sent in connection with the rating decision proposing to reduce the rating for right knee instability provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made. The letter explained that this evidence could be medical or other evidence, including a statement from a physician who treated or examined the Veteran.  The RO also notified him that he could request a personal hearing to provide testimony on this matter. The RO further informed him that, if he did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record. In short, this letter provided adequate content notice for the claim decided herein.

In regards to the increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a (pre-rating) May 2009 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Board notes that although it is remanding for additional records in regards to the remanded claims, the Veteran has not indicated that he has continuing treatment for the knee.  Also, although there are additional VA medical records associated with the VVA record, such records do not document any continuing complaints of, or treatment for, the knee to indicate that further VA medical records would be relevant to the current claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board also notes that in the January 2015 appellate brief the Veteran's representative did not address the issues on appeal.  However, his representative was given the opportunity to provide such argument.  Moreover, the issues certified to the Board were noted in the claims file provided to his representative.  As such, the Board finds that the Veteran and his representative were given adequate opportunity to provide argument regarding these matters.

The Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran underwent multiple VA examinations, including in June 2009, April 2010 and July 2011.  Neither the Veteran nor his representative has alleged that the examination was inadequate for rating purposes or that the disability has increased in severity.  Moreover, the Board finds that the examinations is adequate in order to evaluate the disability, as they included an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App.  417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted with extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R.  § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In VAOPGCPREC 23-97, 62 Fed. Reg.  63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug.  14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

III. Right Knee Historical Background

In an August 2009 rating decision, the RO continued two separate 10 percent disability ratings for the right knee, one for instability (under Diagnostic Code 5257) and the other for degenerative joint disease (under Diagnostic Code 5003-5019).  The Veteran filed his current claim for an increased rating in April 2009.  In a November 2009 rating decision, the RO reduced the right knee instability disability rating from 10 percent to a noncompensable one (effective February 1, 2010).

Prior to the current appeal period, a May 2007 VA X-ray documented that the Veteran had very mild degenerative changes of the medial compartment with genu valgus.  A February 27, 2009 VA medical record documents that the Veteran complained of a prior history of right knee pain in the past, but that over the last two weeks there had been more noticeable pain in the medial aspect; the knee popped at times without locking.  The physician found that the Veteran had an internal derangement of the right knee.

On June 12, 2009, the Veteran underwent a right knee arthroscopic partial medial menisectomy, at Hugh Chatham Memorial Hospital.  His pre-operative diagnosis had been a torn medial meniscus of the right knee.  On June 16, 2009, the Veteran's physician noted that the Veteran had no pain, numbness, tingling or bruising.  

After the surgery, in June 2009, the Veteran underwent a VA examination.  The Veteran complained of pain and stiffness.  He reported that he was unable to stand for more than a few minutes or walk more than a few yards.

The June 2009 VA examiner determined that there was edema and tenderness, as well as crepitation and clicks or snaps.  There was objective evidence of pain with motion, with flexion from 0 to 120 degrees and extension to 0 degrees, and no ankylosis.  There was no additional limitation with repetitive motion.  There was no report by the Veteran of, or VA examiner findings of, instability.

The examiner noted that an April 2009 MRI showed that there was no effusion.  However, the impression was oblique tear posterior horn medial meniscus communicates with the inferior articular surface and pes anserine bursitis.  

The June 2009 VA examiner diagnosed him with a right meniscal tear status post-surgery and noted that though the Veteran was not employed, his knee did not affect his former employment.  Also, the knee did not affect activities of daily living, but that he did avoid heavy lifting.

In August 2009, the Veteran had a postoperative visit to his physician Dr. J. Snyder.  Dr. Snyder found no swelling, range of motion within anticipated limits and no valgus or varus instability.  In September 2009, Dr. Snyder found that the right knee had a healed incision, minimal swelling and effusion.  Range of motion was within anticipated limits, with full extension back and flexion to 110 degrees.  There was no valgus or varus instability.

In April 2010, the Veteran underwent a VA examination.  The Veteran reported pain of 5-6/10, worse with twisting, cold weather, increased activity and long term standing.  

The April 2010 VA examiner noted a normal gait and found no loss of bone or part of bone.  There was crepitus, pain on rest, and clicks or snaps.  There was a meniscus abnormality, with meniscus surgically absent, but without locking, effusion, or dislocation.  Flexion was to 110 degrees and extension to 0.  There was pain following repetitive motion, but no additional limitations of range of motion.  X-rays showed no acute process; mild degenerative changes of the medial compartment with joint narrowing and unremarkable remaining compartments.  Soft tissues were negative and there was no joint effusion.

The April 2010 VA examiner diagnosed him with right knee degenerative joint disease, which moderately affected his ability to perform chores, shopping, and exercise; it severely affected sports and driving.

In July 2011, the Veteran underwent another VA examination.  The Veteran reported instability or giving way going up or down steps, the last time it occurred being two to three weeks prior.  However, he also denied having dislocation or subluxation.  On physical examination, the examiner found mild to moderate popping with range of motion and moderate guarding.  Flexion was to 130 degrees and extension to 0 degrees; there was no ankylosis.  The examiner diagnosed him with a right medial meniscus tear (treated surgically in the past), lateral meniscal degeneration, pes anserine bursitis and mild degenerative joint disease.  Problems associated with the diagnosis were degenerative joint disease of the right knee and instability.

IV. Right Knee Instability Reduction Claim

The Veteran has appealed the RO's November 2009 decision to reduce the disability rating of his right knee instability, from 10 percent to a noncompensable level (effective February 1, 2010).  He contends that the reduction was improper, and that the prior rating should be restored.  To the extent that an alternative diagnostic code, for higher or separate ratings, might be applicable to the right knee during the appeal period, the Board will cover that question in the next section of this decision as part of the Veteran's claim for an increased rating for his right knee degenerative joint disease.

As discussed in the VCAA section of this decision, the RO provided notice consistent with the requirements set forth in 38 C.F.R. § 3.105(e) for rating reductions.  
 
The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  In this regard, at the time of the reduction, the disability rating had been in effect for less than 5 years.  As such, those provisions do not apply.  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  

The United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years. The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence. First, a rating reduction case requires ascertaining whether the evidence reflects an actual change in the disability.  Second, it must determine whether the examination reports reflect that such changes were based upon thorough examinations. Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id. at 421.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio. Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The Board finds that the RO's decision to reduce the Veteran's evaluation to 10 percent was supported by the evidence contained in the record at the time of the reduction (the November 2009 rating decision).  At such time, the Veteran's service-connected right knee instability was evaluated under Diagnostic Code 5257.  

Under Diagnostic Code 5257, impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

The RO based its reduction based on evidence following the June 2009 surgery that showed findings of no right knee instability.  Post-operative private medical records documented repeated findings of no joint instability.  (June, August and September 2009 private medical records).  Similarly, the June 2009 VA examiner found no instability.  The Veteran himself denied symptoms of instability at that time.   VA medical records are also negative for complaints of, or treatment for, knee instability.  A December 2009 VA medical record documents that the Veteran had occasional twinges of pain and some chronic pain, but no locking, popping, or new injuries.

In a November 2009 rating decision, the RO decreased the right knee instability rating from 10 percent to a noncompensable rating, effective February 1, 2010.

The Board notes that, following that rating decision implementing the reduction, no relevant, additional medical evidence was associated with the claims file for over a year.  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-2 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

An April 2010 VA examination also indicated that the Veteran denied having instability.  Similarly, the VA examiner found no instability on physical examination.  Also, a July 2011 VA examination documents that although the Veteran reported an incident of the knee giving way two to three weeks previously, the examiner found no instability on physical examination, but did note instability as a problem.  

Therefore, at the time of the RO's November 2009 rating decision effectuating the reduction, the Board finds that the evidence reflected no medical findings of instability.  (June, August and September 2009 private medical records; June 2009 VA examination).  Indeed, during the June 2009 VA examination, the Veteran denied having instability.  The Board also notes that the June 2009 VA examination report appears to have been based on a thorough examination.  The examiner reviewed of the medical record, to include X-ray and MRI tests, interviewed the Veteran and noted his knee history, and performed a full physical examination.

Similarly, the April 2010 and July 2011 VA examiners found no instability on physical examination, though the July 2011 VA examiner did report the Veteran's account of the knee giving way and noted instability as a problem.

Following the Veteran's June 2009 knee surgery, the medical evidence of record at the time of the November 2009 rating decision (which implemented the reduction) shows that the Veteran did not have instability of the right knee.  Subsequent VA examinations similarly documented no physical findings of instability, though the Veteran did report a giving way incident in 2011.  However, prior to that time, he repeated denied having instability to his VA examiners. Although the Board notes that the Veteran has reported giving way in 2011, the majority of the medical evidence of record does not show findings of instability of physical examination.  Also, the VA medical records do not document any complaints of, or treatment for, knee instability.  Similarly, private medical records showed specific findings of no instability.

The Board finds that following the June 2009 surgery, the evidence shows an actual change in the disability as there was sustained improvement in the Veteran's stability.  Additionally, the Board finds that the knee changes reflect improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Prior to the appeal period,  a May 2007 VA examiner noted that the Veteran's right knee pain caused problems with activities of daily living, including moderate problems with chores, shopping, traveling, feeding, bathing, dressing, toileting and grooming.  That VA examiner also noted severe problems with exercise and recreation.  In contrast, the June 2009 VA examiner found that there were no effects on the usual activities of daily living, noting that the Veteran did all chores, though he did avoid heavy lifting.  He also noted that the Veteran was attending vocational rehabilitation at that time, studying nuclear medicine and that the knee did not affect his former employment as a mechanic.

Therefore, the Board finds that there was an actual change in the disability demonstrating sustained improvement as shown by thorough examinations that resulted in an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  As such, the Board finds that the RO's decision to reduce the Veteran's evaluation for right knee instability, from 10 percent to a noncompensable rating was supported by the evidence contained in the record at the time of the reduction.  The Veteran's claim for restoration of the 10 percent rating previously assigned for right knee instability is denied.  

IV. Right Knee Degenerative Joint Disease Increased Rating Claim

The Veteran contends that his right knee degenerative joint disease is more severe than indicated by his current 10 percent disability rating, under Diagnostic Code 5003-5019.  As will be explained, the Board finds that for the right knee degenerative joint disease, after June 12, 2009 - the date of knee surgery, the right knee disability is more appropriately rated under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  

The Board notes that the Veteran has also disputed the reduction of his right knee instability rating, from 10 percent to noncompensable (effective February 1, 2010).  That matter was addressed in the prior portion of this decision.  The Board also notes that although the Veteran underwent knee surgery during the appeal period (on June 12, 2009), he has not claimed, and the medical evidence does not indicate (July 15, 2009 Dr. C.S. Whitman record), that a temporary total rating for convalescence of a month or more following surgery is warranted.  38 C.F.R. § 4.30.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the instant case, the Board notes that the Veteran's right knee disability is currently characterized as degenerative joint disease and bursitis (under Diagnostic Codes 5003-5019) and instability (under Diagnostic Code 5257) - prior to February 1, 2010, after which as discussed above, a noncompensable rating for instability was supported by the record.  

Hyphenated Diagnostic Codes signify that the rating for a disability is based upon the criteria for another disability.  38 C.F.R. § 4.27. The RO appears to have rated the Veteran under Diagnostic Code 5003 for degenerative arthritis and 5019 for bursitis.  However, Diagnostic Code 5019 specifies that it is to be rated on limitation of motion of affected parts, as with degenerative arthritis.  Diagnostic Code 5003 for degenerative arthritis is rated based on limitation of motion.  As such, regardless of whether Diagnostic Code 5003 or 5019 is used, the same limitation of motion criteria is used.  Diagnostic Code 5019 essentially directs that bursitis should be rated as under Diagnostic Code 5003 for arthritis.  As such, for the sake of ease of understanding, the Board where hereinafter refer to Diagnostic Code 5003 as the one under which the Veteran is rated.  Regardless of whether Diagnostic Code 5003 or 5019 is used, the maximum rating possible would be 10 percent, as will be explained below.

The evidence shows that the Veteran has degenerative arthritis, established by X-ray evidence (May 2007 VA examination).  Under Diagnostic Code 5003 arthritis confirmed by X-ray evidence, with at least some limitation of motion (though such limitation that would be noncompensable under a limitation-of-motion code) warrants a 10 percent rating.  

The Veteran has demonstrated some limitation of motion of the knee.  His range of motion have include from 0 to 120 degrees (June 2009 VA examination), 0 to 110 degrees (August 2009 Dr. J. Snyder record), 0 to 110 degrees (April 2010 VA examination), and 0-140 (June 2011 VA examination).

Based on the foregoing, the objective medical evidence shows that the Veteran's right knee does not have flexion limited to 45 degrees or less, such that a compensable rating for limitation of flexion alone (under Diagnostic Code 5260) would be warranted.  

Additionally, a compensable rating under for limitation of extension (under Diagnostic Code 5261) would not be warranted, as the evidence demonstrates that the Veteran's right knee extension was limited to 10 degrees or more.  

The Board finds that the Veteran's limitation of motion of the right knee is manifested by extension to zero degrees and flexion to over 100 degrees, even after repetitive motion and in consideration of pain.  In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of extension of 10 degrees or more or of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 or 5261 for his right knee disability.

As previously noted, the Veteran has degenerative joint disease of the right knee, based on X-rays.  Diagnostic Code 5003 provides that such degenerative arthritis can be rated at 10 percent for noncompensable limitation of motion.  As such, the Veteran could be correctly rated under Diagnostic Code 5003-5260, for 10 percent based on his arthritis with noncompensable limitation of flexion.  

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5003; however, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003 for the Veteran's knee disability.

However, the record shows that the Veteran also had a June 12, 2009 knee surgery.  At that time, the Veteran had a partial removal of semilunar cartilage.  As the Veteran's right knee has also remained symptomatic since that time, a 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage may be warranted, as of June 12, 2009.

However, as the Veteran does not have dislocated semilunar cartilage, with episodes of "locking" and effusion, a 20 percent rating, under Diagnostic Code 5258 for dislocated, semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint is not warranted.  The June 2009 operative report shows that the Veteran had a torn medial meniscus, not a dislocated meniscus.  Also, the April 2009 VA MRI and April 2010 VA X-ray both showed no effusion.  None of the VA examinations indicated any sort of effusion or locking.

The Board notes that a 10 percent disability rating under Diagnostic Code 5259 cannot be combined with a 10 percent disability rating under Diagnostic Code 5003-5260 for arthritis with noncompensable limitation of flexion.  As noted above, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOGCPREC 9-98 (Aug.  14, 1998).  The Veteran would have the same 10 percent disability rating under either Diagnostic Code.  However, the Board finds that given the Veteran's symptomatic removal of semilunar cartilage covers both range of motion and other symptoms, and since the Veteran only has minimal loss of flexion that would not be compensable on its own, Diagnostic Code 5259 would more accurately describe the Veteran's disability, as of June 12, 2009.  The Board thus finds that a 10 percent disability rating, and no higher, under Diagnostic Code 5259, as of June 12, 2009, is warranted.  

The Board has also considered Diagnostic Code 5257 for recurrent subluxation or lateral instability, and whether, prior to February 1, 2010, the Veteran is entitled to a disability rating in excess of a 10 percent disability rating.  The Board has further considered whether the Veteran is entitled to a compensable disability rating under that Diagnostic Code since February 1, 2010.  However, as explained in the reduction portion of this decision, following the June 2009 surgery, both VA and private medical providers, as well as all the VA examiners, repeatedly found no right knee instability on physical examination.  The Board notes that the Veteran did report that his knee gave way, at least once, while taking steps.  However, the Veteran, as a layperson is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert, supra.  

The majority of the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation.  Indeed, there is no medical evidence of or complaints of knee subluxation.  The Board notes that the July 2011 VA examiner noted a problem of instability associated with her right knee diagnosis.  However, on physical examination, she also found no instability, no abnormal movement, a normal gait, and no deformity/malalignment.  Both the June 2009 and April 2010 VA examiners noted that the Veteran denied having instability and found no instability.  Similarly, his private medical providers specifically found no instability.  His VA medical records are also silent as to any complaints of, or treatment for, knee instability, following his June 2009 surgery.  The Board finds that the vast majority of the probative medical evidence is against finding that a disability rating in excess of 10 percent, prior to February 1, 2010, or a compensable rating thereafter, is warranted for right knee instability.  

Similarly, all the VA examiners have specifically found that the Veteran does not have ankylosis.  There have been no medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected right knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the right knee disability does not result in functional loss that more nearly approximates the ratings provided.  In this regard, despite such reports, his flexion and extension are not limited to a compensable degree.  Additionally, as discussed previously, the most competent evidence fails to demonstrate instability or subluxation.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address and which the Board has not found to be non credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the right knee pathology.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the service-connected right knee disability.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an increased rating for his right knee degenerative joint disease.  The Board notes that although the Veteran remains service-connected for right knee degenerative joint disease, it has found that, from his June 12, 2009 surgery, he is more appropriately rated under Diagnostic Code 5259 for cartilage, semilunar, removal of, symptomatic.  The Veteran's rating of 10 percent, and no higher, however, remains the same.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned a rating for symptomatic semilunar lunar cartilage removal, which would include range of motion and pain.  There are no additional symptoms of his right knee that are not addressed by the rating schedule, as that rating code contemplates pain and other symptoms resulting in limitation of motion.  As previously explained, the Board has found that the majority of the evidence of record does not support finding subluxation or instability of the right knee, which may cover a knee giving way.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in an April rating decision. Although the Veteran filed a notice of disagreement, he did not file a substantive appeal after the April 2013 statement of the case that addressed that matter.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim. See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315. Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.


ORDER

Prior to June 12, 2009, a rating in excess of 10 percent for a right knee disability with degenerative joint disease, under Diagnostic Code 5003, is denied.

From June 12, 2009, the right knee disability with degenerative joint disease is more appropriately rated under Diagnostic Code 5259 (rather than Diagnostic Code 5003), but a rating in excess of 10 percent is denied. 

Restoration of a 10 percent rating, effective February 1, 2010, for service-connected right knee instability is denied.  


REMAND

The Veteran contends that his currently diagnosed sleep apnea developed in service or secondary to his service-connected traumatic brain injury (TBI).  He further contends that his service-connected posttraumatic headaches are more severe than indicated by his alternating disability ratings of: 10 percent (effective October 24, 2006), noncompensable (effective October 23, 2008), and 10 percent (effective October 20, 2010).

As to the sleep apnea claim, an October 2010 TBI VA examination included a medical opinion finding that the sleep apnea was unrelated to TBI.  The VA examiner did not provide an explanation as to how he reached that opinion, whether the TBI aggravated the sleep apnea, or whether it developed due to service.  
A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In regards to the headaches claim, the AOJ associated additional VA medical records (with the VVA record) relevant that claim that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case.  When evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a). There is no legal authority for a claimant to waive, or for the AOJ to suspend, this requirement. 38 C.F.R. § 20.1304(c).  As such, the AOJ must prepare a supplemental statement of the case reviewing that evidence. 38 C.F.R. § 19.31(b)(1). 

Additionally, as such records show continued treatment for that disorder and given the length of time since the last VA examination in July 2011, the Board finds that 
a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran's disability has been rated under Diagnostic Code 8100, for migraines, and also considered under Diagnostic Code 8045, for TBI residuals. The VA examination must address the severity of his disability consistent with the criteria for both Diagnostic Codes.

The Board also notes that the Veteran receives VA treatment through the Salisbury and Durham VA Medical Centers.  While on remand, any unassociated VA medical records should be obtained for consideration in the appeal.

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, specifically including from the North Carolina Baptist Hospital, which performed his sleep study (per a June 30, 2009 VA medical record).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from all relevant treatment centers, including the Salisbury and Durham VA Medical Centers.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, specifically including from the North Carolina Baptist Hospital, which performed his sleep study (per a June 30, 2009 VA medical record).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from have been associated with the claims file, return the claims file to the October 2010 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2010 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have sleep apnea?  

b)  If the answer to (a) is "Yes," is it at least as likely as not that the sleep apnea is related to the Veteran's active service?  

c)  If the answer to (b) is "No," is it at least as likely as not that the sleep apnea was caused by, or the result of the Veteran's service-connected TBI?  

d)  If the answer to (c) is "No," is it at least as likely as not that the Veteran's service-connected TBI aggravated (permanently worsened beyond that due to the natural disease process) the sleep apnea?

If the examiner finds that sleep apnea was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  After all records and/or responses received from have been associated with the claims file, schedule the Veteran for a VA examination for his headaches.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed. 

The examiner should address the severity of the Veteran's disability consistent with the criteria for evaluating residuals of TBI under Diagnostic Code 8045 and headaches under Diagnostic Code 8100. 

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.

To the extent possible, separate the manifestations between the Veteran's headaches and TBI for each Diagnostic Code.  

The examiner should also provide an explanation for all opinions in detail, citing to supporting factual data, as indicated.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence, specifically including all VA medical records associated with the claims file following the October 2011 supplemental statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


